Citation Nr: 0912211	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-22 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for chronic obstructive pulmonary 
disease (COPD).

2.  Whether new and material evidence has been received to 
reopen service connection for a skin rash.

3.  Whether new and material evidence has been received to 
reopen service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for aches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for fevers, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U.S. 
Army from August 1991 to February 1992.  He also had active 
duty for training (ACDUTRA) with the U.S. Army Reserves from 
August 1962 to February 1963, during June and September 1963, 
and from September to October 1983.  He also served on active 
duty with the U.S. Navy from October 1963 to January 1965, 
and was separated under other than honorable conditions from 
this period of service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran's lung/breathing, rash, and fatigue service 
connection claims came before the RO in May 1999 and were 
denied.  As the November 2002 rating decision addressed these 
claims on the underlying merits, the RO essentially reopened 
the claim.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

As will be explained, the Board is reopening the claims for 
service connection for COPD, a skin rash, and fatigue 
syndrome based upon receipt of new and material evidence.  
The Board will then remand these claims, along with the 
Veteran's claim for service connection for disorder 
manifested by aches, to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.


FINDINGS OF FACT

1.  In an unappealed March 1999 rating decision, the RO 
denied service connection for a lung/breathing disorder; 
notice of this decision was mailed on March 8, 1999, and the 
Veteran did not enter a notice of disagreement with this 
decision within one year of issuance of notice.

2.  The evidence associated with the claims files subsequent 
to the March 1999 rating decision that is neither cumulative 
nor redundant of the evidence already of record includes 
evidence that relates to an unestablished fact necessary to 
substantiate the claim for service connection for a 
lung/breathing disorder, and raises a reasonable possibility 
of substantiating this claim.

3.  In an unappealed March 1999 rating decision, the RO 
denied service connection for a skin rash; notice of this 
decision was mailed on March 8, 1999, and the Veteran did not 
enter a notice of disagreement with this decision within one 
year of issuance of notice.

4.  The evidence associated with the claims files subsequent 
to the March 1999 rating decision that is neither cumulative 
nor redundant of the evidence already of record includes 
evidence that relates to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
rash, and raises a reasonable possibility of substantiating 
this claim.

5.  In an unappealed March 1999 rating decision, the RO 
denied service connection for fatigue; notice of this 
decision was mailed on March 8, 1999, and the Veteran did not 
enter a notice of disagreement with this decision within one 
year of issuance of notice.

6.  The evidence associated with the claims files subsequent 
to the March 1999 rating decision that is neither cumulative 
nor redundant of the evidence already of record includes 
evidence that relates to an unestablished fact necessary to 
substantiate the claim for service connection for chronic 
fatigue, and raises a reasonable possibility of 
substantiating this claim.

7.  The Veteran does not have a fever disability, including 
as a result of an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  Since the RO's March 1999 rating decision, new and 
material evidence has been received to reopen service 
connection for COPD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Since the RO's March 1999 rating decision, new and 
material evidence has been received to reopen service 
connection for skin rash.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Since the RO's March 1999 rating decision, new and 
material evidence has been received to reopen service 
connection for chronic fatigue. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  A disability manifested by fevers was not incurred in or 
aggravated by active duty service, and incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA pertaining to 
his claim for service connection for fever, by letter mailed 
in May 2002, prior to its initial adjudication of the claim.  
Although the Veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's disorder 
claimed as fever.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the Board has determined that new and 
material evidence to reopen the COPD, skin rash, and fatigue 
claims has been received; therefore, any notice errors with 
respect to the claims to reopen were clearly harmless.

Regarding the duty to assist, the Veteran has been afforded 
appropriate VA examinations, and service treatment records 
and pertinent VA medical records have been obtained.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim for service connection 
for fevers.  The Board is also unaware of any such 
outstanding evidence.  In sum, the Board is satisfied that 
that any procedural errors in the originating agency's 
development and consideration of these claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

New and Material Evidence Legal Authority

In general, rating decisions that are not timely appealed are 
final.  See  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

New and Material Evidence Analysis

In a March 1999 rating decision, the RO denied entitlement to 
service connection for lung/breathing problem, a rash, and 
fatigue.  The evidence of record at the time of the March1999 
decision consisted primarily of service treatment records.  
Since the March 1999 decision, a Gulf War examination has 
been conducted and additional medical evidence has been 
obtained that addresses the crucial matters of a diagnosis of 
chronic bronchitis-COPD, a diagnosis of chronic fatigue 
syndrome, and a diagnosis of contact dermatitis.  As this 
evidence addresses the bases for the prior denials of these 
claims and raises a reasonable possibility of substantiating 
them, the Board finds that the additional evidence is new and 
material, and reopening of the claims of entitlement to 
service connection for COPD, a rash, and fatigue is in order.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection for Fevers

The Veteran contends that he suffers from fevers as part of 
"Gulf War Syndrome" as a result of his service in the Persian 
Gulf War.  A Department of Defense Form 214 (DD-214) notes 
the Veteran's receipt of the Southwest Asia Service Medal 
with bronze service star, confirming that the Veteran served 
in Southwest Asia from August 1991 to January 1992; 
therefore, consideration of the presumptive service 
connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is appropriate.

Service treatment records are negative for fevers.  In the 
post-service period, VA outpatient records from June 2002 
show a temperature of 103.5 degrees Fahrenheit, associated 
with a diagnosis of a probable viral syndrome.  An October 
2003 VA outpatient record shows an elevated temperature of 
99.5 degrees Fahrenheit, in conjunction with treatment for an 
acute incident of bronchitis or pneumonia.  Otherwise, the 
medical evidence does not show elevated body temperatures or 
other indications of a disability manifested with fevers.

With respect to the claim of having fevers, there is of 
course no requirement of a medical diagnosis under 38 C.F.R. 
§ 3.317; however, the regulations do require that there must 
be objective indications of a qualifying chronic disability.  
In addition, the regulations require that such disability 
became manifest either during active military, naval, or air 
service or to a degree of 10 percent or more at some point 
after service.  Here, there is little objective confirmation 
of the claimed symptomatology.  Indeed, the competent 
evidence weighs against the presence of such symptoms.  

The Veteran has received ongoing VA outpatient care, but 
records of treatment only show elevated temperatures noted in 
June 2002 and October 2003.  These elevated temperature 
readings are both associated with acute infections, to 
include diagnoses of probable viral syndrome and 
bronchitis/pneumonia.  Accordingly, to the extent that the 
Veteran had fevers during these incidents, this symptom is 
not "undiagnosed" or "medically unexplained," so the 
presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply.

The Veteran has not shown fevers on any other occasions, so 
there is no indication that a disability characterized by 
fevers was ever manifest to a degree of 10 percent or more 
for any period of time.  All other post-service medical 
evidence is negative for a disability manifest with fevers, 
with VA outpatient records often showing body temperature at 
or below 98.6 degrees.  In sum, the objective evidence does 
not show fevers to a compensable degree for any six month 
period since service.  Moreover, there are no non-medical 
indicators that are capable of independent verification to 
show a disability characterized by fevers was ever manifest 
to a degree of 10 percent or more for any period of time, 
including for any six month period.

For primarily the same reasons as those discussed, the 
competent evidence also does not support a grant of service 
connection on a direct basis.  The Veteran has no diagnosed 
disability manifest with fevers.  Nor is there evidence of 
such a disability during active duty, or in the period 
following the Veteran's separation.  The evidence shows no 
in-service injury or disease, including no chronic symptoms 
of fever in service, no evidence of continuous fever since 
service, and no currently diagnosed disability manifesting 
fever. 

With no current fever disability and no evidence of a 
qualifying chronic disability, service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  




ORDER

New and material evidence having been received, service 
connection for COPD is reopened.

New and material evidence having been received, service 
connection for skin rash is reopened.

New and material evidence having been received, service 
connection for chronic fatigue syndrome is reopened.

Service connection for fevers is denied.


REMAND

The Veteran is claiming service connection for COPD, 
unspecified aches, a skin rash, and chronic fatigue.  On VA 
Gulf War examination in July 2002, the Veteran was diagnosed 
with COPD, contact dermatitis, and chronic fatigue syndrome.  
He was not diagnosed with a disability manifested by pain, 
but VA outpatient notes including from October 2001 note 
treatment for pain, not otherwise referable to a known 
etiology.

Under the regulatory criteria, VA will pay compensation to a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).  The 
term qualifying chronic disability includes fatigue, muscle 
and joint pain, respiratory symptoms, and skin symptoms.

The Veteran has current diagnoses of COPD, contact 
dermatitis, chronic fatigue syndrome, and pain of unknown 
etiology; however, the evidence does not indicate whether the 
disabilities have become manifest to a degree of 10 percent 
or more.

Furthermore, the evidence produces some etiological 
uncertainty with respect to the Veteran's claimed COPD, 
aches, skin rash, and fatigue disabilities.  VA compensation 
for an undiagnosed illness may not be paid if the Veteran's 
disability was not incurred during active duty, if a 
supervening condition or event occurred, or if there is 
affirmative evidence of alcohol abuse.  38 C.F.R. § 3.317 
(c).  The Veteran has reported a history of foundry work and 
was diagnosed with asbestosis in August 2000.  In addition, 
there is no indication of the agent which may have caused the 
Veteran's contact dermatitis, noted in July 2002, nor is 
there evidence of the duration of this problem.  

Lastly, service treatment records from June 1981 note disc 
problems and back surgery attributable to an on the job 
injury.  A diagnosis of prostate cancer is noted in October 
2001 VA outpatient records and the Veteran's medical history 
is also significant for synovial cysts, diverticulosis, 
anemia, degenerative joint disease and a left renal cyst, 
among other fatigue and pain producing disabilities.  In 
light of this evidence, an examination is warranted to 
ascertain the nature and etiology of the COPD, aches, a skin 
rash, and fatigue.

A private attorney letter dated January 2001 indicates that 
the Veteran has received Social Security Administration (SSA) 
disability payments.  The Veteran has subsequently indicated 
he is receiving disability pay for his COPD.  As the claims 
folder does not show SSA records, these records should be 
obtained if they exist.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The 
United States Court of Appeals for Veterans Claims has 
imposed a virtually absolute duty to obtain Social Security 
records.  Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker 
v. West, 11 Vet. App. 163, 169 (1998).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issues on appeal.  VA should 
inform the Veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted for his claimed disabilities, and also 
include an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

The Board also notes that VA outpatient records are current 
only through May 2004.  As these claims are otherwise being 
remanded, any ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

1.  The RO or AMC should provide the 
Veteran and his representative all notice 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).

2.  The RO or AMC should obtain from SSA 
the records pertinent to the claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, to include 
ongoing records of treatment at VA 
facilities in Birmingham and the Anniston 
clinic.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

4.  Schedule the Veteran for another 
Persian Gulf War protocol examination by a 
physician with appropriate expertise to 
diagnose and/or determine the current 
degree of severity of any COPD, aches, 
skin rash, and chronic fatigue found to be 
present.  The claims file should be made 
available to the physician(s) designated 
to examine the Veteran.  The report of the 
examination(s) should include discussion 
of the documented history.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished and 
reported in detail.  The VA examiner 
should conduct a comprehensive medical 
evaluation and provide details about the 
onset, frequency, duration, and severity 
of the Veteran's symptoms.

(a)  In particular, concerning the 
Veteran's complaints of fatigue and 
unspecified aches, the designated 
examiner(s) should specifically state 
whether any of these complaints or 
symptoms are attributable to a known 
clinical diagnosis or diagnoses.  If there 
is a known clinical diagnosis that can be 
medically explained, the examiner should 
expressly indicate this.

(b)  With respect to the Veteran's skin 
rash claim, the examiner should indicate 
the presence or absence of a skin 
disability and, if contact dermatitis is 
found or diagnosed, state and opinion as 
to whether this symptom-based finding is 
attributable to a known clinical 
diagnosis.

(c)  The examiner also should offer an 
opinion, for the Veteran's COPD and any 
other diagnosed disability found and 
pertaining to these remanded issues, as to 
whether it is at least as likely as not (a 
50 percent or higher probability) that the 
diagnosed disability is related to the 
Veteran's military service.

(d)  If, on the other hand, the Veteran 
suffers from any signs or symptoms that 
are determined not to be associated with a 
known clinical diagnosis, the examiner 
should indicate whether any such condition 
meets the regulatory definition of either 
an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.

A complete rationale for all opinions 
expressed should be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

5.  The RO should then re-adjudicate the 
claims for service connection for COPD, 
aches, skin rash, and chronic fatigue.  If 
the claims are denied, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


